Citation Nr: 1123037	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with mixed depression and anxiety, for the period from March 29, 2005 through January 8, 2007.

2.  Entitlement to an initial evaluation in excess of 50 percent for adjustment disorder with mixed depression and anxiety, for the period from January 9, 2007.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1985.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for adjustment disorder with mixed depression and anxiety, evaluated as 10 percent disabling effective March 29, 2005.  An April 2009 rating decision assigned a 50 percent evaluation, effective from January 9, 2007.  

When this case was previously before the Board in November 2007 and August 2009, it was remanded for additional development.  The case is again before the Board for appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  Throughout the period from March 29, 2005 through January 8, 2007, the Veteran's adjustment disorder with mixed depression and anxiety was manifested by depressed mood, anxiety and chronic sleep impairment, productive of occupational and social impairment comparable to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that, during the period from March 29, 2005 through January 8, 2007, the Veteran's adjustment disorder with mixed depression and anxiety resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that, during the period from January 9, 2007, the Veteran's adjustment disorder with mixed depression and anxiety resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation, but not higher, for adjustment disorder with mixed depression and anxiety, for the period from March 29, 2005 through January 8, 2007, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for an initial evaluation in excess of 50 percent for adjustment disorder with mixed depression and anxiety, for the period from January 9, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

As the June 2005 rating decision on appeal granted service connection, this claim is now substantiated.  Thus, the filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See October 2005 statement of the case and heading "Pertinent Laws; Regulations; Rating Schedule Provisions."

Duty to Assist

The record contains the Veteran's service treatment records, VA and private post-service medical records, records from the Social Security Administration (SSA), and the transcript of a June 2007 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded VA examinations in May 2005 and February 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they were predicated on a reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant and the current examination results, and provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability is evaluated as major depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The Veteran contends that he is entitled to higher evaluations for his adjustment disorder with mixed depression and anxiety.  He also asserts that the effects of his non-service-connected bipolar disorder cannot be separated from the effects of his service-connected adjustment disorder with mixed depression and anxiety.  

Records obtained from SSA include a February 1999 determination that the Veteran's disability continued.  The primary diagnosis was affective disorders, and the secondary diagnosis was low back pain.  The disability began in January 1991.  A September 2003 determination also held that the Veteran's disability continued.  The primary diagnosis was affective disorders and the secondary diagnosis was osteoarthrosis and allied disorders.  

VA treatment reports dated during the period from March 29, 2005 through January 8, 2007, reflect ongoing psychiatric treatment, including for bipolar disorder.  The Veteran had complaints of worsening depression, and insomnia.  He denied suicidal and homicidal ideation.  In November 2006 the Veteran complained of back and knee pain as well as trouble sleeping.  He had a constricted affect, and depressed mood.  He had no suicidal or homicidal ideation, delusions or hallucinations.  His purpose in life was raising dogs.  The Axis I diagnosis was bipolar I.  The Axis V GAF score was 43.  

The report of a May 2005 VA psychiatric examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran complained of feeling more depressed lately, which started 4 to 5 years ago, but more in the last year secondary to his increased limitation of physical ambulation due to his increased pain in his knee and back.  He described isolating himself, staying at home for months at a time, not talking to friends and not answering his phone.  

On examination, the Veteran had average hygiene and grooming.  He was very dramatic in presentation and challenging at times and sarcastic.  He maintained good eye contact and looked mildly anxious with increased psychomotor activity.  Speech was spontaneous with increased tone, but not pressured.  His mood was described as 3/10.  His affect was angry and labile.  There was no delusion, or evidence of auditory or visual hallucination.  He was alert and oriented to self, time and place.  He had no major cognitive deficit.  He had good abstraction, and denied any current suicidal or homicidal thoughts.  He had fair insight into his emotional and medical problems.  His general judgment was good.  

The Axis I diagnosis was bipolar I disorder, depressed (by history); chronic adjustment disorder with mixed anxiety and depressed mood; cannabinoid abuse-induced mood disorder; cannabinoid abuse.  The Axis V GAF score was 61-70.  The examiner stated that in summary the Veteran had a condition of adjustment disorder with mixed depression and anxiety.  The examiner noted that it was mostly related to his physical limitation, secondary to his knee and back pain.  The examiner noted the Veteran had also been abusing marijuana which could cause depressed mood, so it was hard to rule out marijuana-induced depression.  The examiner noted the condition was affecting his social and vocational life, and that the Veteran was able to perform his ADLs and IADLs.  

A VA outpatient treatment report dated January 9, 2007, provides a diagnosis of bipolar mood disorder, mixed type.  The GAF was 50-55.  In May 2007, the Veteran had an Axis I diagnosis of bipolar mood disorder, hypomanic; history of substance abuse, cocaine and marijuana; and anxiety.  His GAF score was 51.  An August 15, 2007, discharge summary provides that the Veteran was admitted on June 26 after threatening to harm himself.  The discharge diagnosis was bipolar disorder, type I, and polysubstance dependence.  The GAF was 20 on admission and 45 on discharge.  

During the June 2007 hearing, the Veteran stated that he never left the house.  When he went out to eat, he would never leave his truck.  His only interaction with his family was talking to his mother every day.  He raised dogs but no longer hunted because he did not leave the house.  

The report of a February 2009 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran still reported problems sleeping.  He got moody and irritable, and had trouble controlling his temper.  He felt down and depressed, uptight and anxious.  He mainly stayed at home.  The Veteran was never married and had poor relationships, due to his anger problems and mood swings.  He reported having no hobbies other than raising dogs, and did not go out or socialize.  The Veteran admitted suicidal ideation off and on in the past, and denied it currently.  He lived by himself in a house, and took care of 5 or 6 dogs.  He stayed at home and ate out.  The examiner noted that the Veteran's history was not reliable.  

On examination, the Veteran was brought by his mother.  He was not well dressed, and seemed moody, irritable, anxious and not very cooperative.  He admitted problems with mood swings, impulsive behavior, insomnia, anxiety and depression.  He had hyper motor activity, with pressured and spontaneous speech and flight of ideas.  His affect was labile, mood was variable and his attention span was poor.  He was oriented well to time, place and person.  His thought processes were grossly logical but had evidence of pressure of speech and flight of ideas, and he had some suspiciousness and was somewhat uncooperative.  He denied gross delusions or hallucinations.  Judgment, intelligence and insight were below average.  He reported problems falling asleep and variable periods of sleep because of chronic pain and racing thoughts.  He denied auditory and visual hallucinations.  He denied obsessive ritualistic behavior and reported feeling tense and anxious.  His personal hygiene was rather poor.  The Veteran had a history of cocaine and alcohol abuse, heavy on cocaine for some time.  The Veteran denied any substance abuse since 2003, but was noted to not be very reliable.  

The Axis I diagnosis was bipolar disorder and major depression.  The Axis V GAF score was 60.  The examiner noted that at the present time, the Veteran was taking only Lithium and Ativan.  The examiner stated that the Veteran's symptoms of bipolar disorder were moodiness, irritability, flight of ideas and pressure of speech.  The examiner stated that the Veteran's symptoms of depression were insomnia, lack of energy and motivation, and inability to deal with stress.  At the present time, he had major symptoms of bipolar disorder and his depressive symptoms were much less when compared to the past and he was not taking any antidepressant medication.  

Based on a thorough review of the record, the Board finds that the evidence supports an initial 30 percent evaluation for adjustment disorder with mixed depression and anxiety for the period from March 29, 2005 through January 8, 2007.  The Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for the period from March 29, 2005 through January 8, 2007, and in excess of 50 percent for the period from January 9, 2007.

In so finding, the Board is aware that when it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, in this case the February 2009 VA opinion separates the symptoms from the Veteran's non-service-connected bipolar disorder from his service-connected adjustment disorder.  

The Board finds that the February 2009 opinion separating the symptoms from the Veteran's non-service-connected bipolar disorder from his service-connected adjustment disorder is highly probative evidence.  This opinion is based on the Veteran's past medical history and current physical findings, to which the examination report refers in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds that the evidence dated during the period from March 29, 2005 through January 8, 2007, shows that the symptoms associated with the Veteran's service-connected psychiatric disability (insomnia, lack of energy and motivation, and inability to deal with stress) resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

However, the Board finds that the foregoing evidence does not warrant a 50 percent evaluation during this period.  The evidence does not show that during this time, the Veteran had occupational and social impairment with reduced reliability and productivity due to the symptoms associated with his service-connected psychiatric disability (insomnia, lack of energy and motivation, and inability to deal with stress).  There is no evidence that the Veteran's service-connected adjustment disorder resulted in circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

Similarly, the Board finds that evidence does not show that the Veteran's service-connected disability warrants a 70 percent evaluation from January 9, 2007.  The evidence does not show during this time that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the symptoms associated with his service-connected psychiatric disability (insomnia, lack of energy and motivation, and inability to deal with stress).  There is no evidence that the Veteran's service-connected adjustment disorder resulted in suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  

The Board is aware that the Veteran has been found unemployed by SSA, in part due to a primary diagnosis of affective disorders.  While a SSA determination is normally considered relevant evidence that the Board weighs and evaluates, it is not dispositive of the issue.  Indeed, each agency has its own law and regulations to consider in making such a determination; and, as such, a finding of unemployability by SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  

Moreover, a September 1993 private psychiatric report considered by SSA shows that the Veteran identified his problems as his bipolar disorder, knees and back, not depression and anxiety.  Similarly, the Axis I diagnosis was bipolar I disorder, most recent episode manic, severe without psychotic features; cannabis dependence; and pain disorder associated with psychological features.  Depression and anxiety were not diagnosed.  

The Veteran's GAF scores, most of which do not separate the effects of his service-connected adjustment disorder from non-service-connected psychiatric diagnoses, also constitute evidence against an initial evaluation in excess of 30 percent for the period from March 29, 2005 through January 8, 2007, or in excess of 50 percent for the period from January 9, 2007.  By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2010).

According to the GAF Scale, a score of between 61 and 70 represents some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score between 51 and 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  A score between 41 and 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.

Thus, the May 2005 GAF score of 61-70 shows that the Veteran's service-connected and non-service-connected psychiatric symptoms were mild.  The Veteran's November 2006 GAF score of 43 was accompanied by an Axis I diagnosis of bipolar I.  Thus, the latter GAF score does not include the symptoms caused by the Veteran's service-connected adjustment disorder.

The Veteran's GAF scores for the period beginning January 9, 2007 (50-55, 51, and 60) show that his service-connected and non-service-connected psychiatric symptoms were primarily moderate.  In this regard, the Veteran's August 2007 admission GAF score of 20 and discharge GAF score of 45 were accompanied by a diagnosis of bipolar disorder, type I, and polysubstance dependence.  Thus, the latter GAF scores do not include the symptoms caused by the Veteran's service-connected adjustment disorder.  

The Board is aware of the Veteran's own assertions as to the severity of his service-connected adjustment disorder with mixed depression and anxiety.  However, these contentions do not establish his claim.  A lay person is competent to describe the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A lay person, however, is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Despite the Veteran's contentions, the medical record before the Board shows that the manifestations of his adjustment disorder with mixed depression and anxiety do not satisfy the diagnostic criteria for an initial evaluation in excess of 30 percent for the period from March 29, 2005 through January 8, 2007, or in excess of 50 percent for the period from January 9, 2007.  As a result, his assertions do not constitute competent evidence that this disability meets the rating criteria for increased initial evaluations.

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's adjustment disorder with mixed depression and anxiety.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

In sum, the Board finds that the evidence supports an initial 30 percent evaluation for adjustment disorder with mixed depression and anxiety for the period from March 29, 2005, to January 8, 2007.  The Board finds that the evidence of record supports an initial evaluation of 30 percent, and no more, for the period from March 29, 2005 through January 8, 2007, and that the preponderance of the evidence of record is against an evaluation in excess of 50 percent for the period from January 9, 2007.  Where the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)











ORDER

An initial 30 percent evaluation, but not higher, for adjustment disorder with mixed depression and anxiety for the period from March 29, 2005 through January 8, 2007, is granted, subject to the rules and regulations governing the award of monetary benefits. 

An initial evaluation in excess of 50 percent for adjustment disorder with mixed depression and anxiety for the period from January 9, 2007, is denied.


REMAND

At his June 2007 Board hearing, the Veteran asserted that he could not work as a result of his service-connected psychiatric and orthopedic disabilities.  (See June 2007 Board hearing transcript at page 3.)  Further, the record shows that the Veteran is currently receiving Social Security Administration (SSA) disability benefits based on his psychiatric and orthopedic disabilities.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to TDIU is raised during the adjudicatory process of an underlying disability or during the appeal of the rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  This issue has not been adjudicated by the RO, and as such, has not been developed for appellate consideration.  Pursuant to Rice, it must be remanded to the RO for adjudication.


Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative VCAA notice as to the issue of entitlement to TDIU.  The Veteran should be provided a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion.

2.  Following completion of the above requested action, and after affording a reasonable period to respond, schedule the Veteran for a VA examination of his service-connected disabilities, in combination.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected orthopedic, and service-connected psychiatric, disabilities considered in combination, preclude substantially gainful employment, without consideration of his age.  A rationale must be provided for the opinion offered.  The claims folder must be made available for the examiner to review in conjunction with the examination.  

3.  Thereafter, adjudicate the issue of entitlement to a total rating for compensation purposes based on individual unemployability.  Notice of the determination, and the Veteran's appellate rights should be provided to the Veteran and his representative.  If a timely notice of disagreement is received, the Veteran and his representative should be issued a statement of the case.  Only if a timely substantive appeal as to this matter is received, should it be forwarded to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


